Conviction in District Court of Hopkins County of unlawfully transporting intoxicating liquor, punishment fixed at two years in the penitentiary.
Appellant pleaded guilty. In such cases the statute requires that evidence shall be introduced. While there is no statement of facts in the case, we must presume the regularity of the procedure in the absence of a showing to the contrary. The only complaint is of argument of the District Attorney. Nothing in the bill of exceptions makes evident to us the fact that there was no testimony before the court to which the argument could be related. In the absence of some such showing in the bill we are compelled to accord to the action of the learned trial court regularity, and that in his opinion the argument was pertinent and proper and called for by the evidence.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.